Exhibit 10.8

 

EXECUTION VERSION

 

AMENDMENT NO. 7 TO NOTE PURCHASE AGREEMENT

 

AMENDMENT NO. 7 dated as of September 30, 2004 (this “Amendment”) to the
Committed Note Purchase and Security Agreement, dated as of May 10, 2002, as
previously amended by Amendment No. 1 thereto, dated as of June 15, 2002, by
Amendment No. 2 thereto, dated as of November 21, 2002, by Amendment No. 3
thereto, dated as of June 23, 2003, by Amendment No. 4 thereto, dated as of May
14, 2004, by Amendment No. 5 thereto, dated as of June 11, 2004, by Amendment
No. 6 thereto, dated as of June 18, 2004 (as amended, the “Note Purchase
Agreement”), among NEW CENTURY FUNDING I, a Delaware statutory trust (the “Note
Issuer” or the “Trust”), each Person party thereto as a Purchaser or a
Noteholder from time to time, and UBS REAL ESTATE SECURITIES INC. (f/k/a UBS
Warburg Real Estate Securities Inc.) as Agent for the Purchasers and the
Noteholders (the “Agent”).

 

RECITALS

 

WHEREAS, the Note Issuer has requested that the Agent agree to amend certain
provisions of the Note Purchase Agreement as set forth in this Amendment to
reflect the reorganization of New Century Financial Corporation (“NCFC”) and New
Century REIT, Inc. (“NC REIT”), a Maryland corporation, through the merger of NC
Merger Sub, Inc., a wholly-owned subsidiary of NC REIT, with and into NCFC,
resulting in NC REIT becoming the parent company of NCFC (the “REIT
Conversion”). The Agent is willing to agree to such amendments, but only on the
terms and subject to the conditions set forth below in this Amendment. These
Recitals are hereby incorporated herein and made a part hereof for all purposes.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Note Issuer and the Agent hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, all capitalized terms herein
shall have the respective meanings given for such terms in the Note Purchase
Agreement.

 

2. Amendments. The following amendments to the Note Purchase Agreement shall
apply as of the date on which the REIT Conversion occurs:

 

a. The defined term “New Century Financial” is hereby amended to read as
follows:

 

“New Century Financial” shall mean New Century Financial Corporation, a Maryland
corporation (f/k/a New Century REIT, Inc.).

 



--------------------------------------------------------------------------------

b. The defined term “Transaction Documents” is hereby amended to read as
follows:

 

“Transaction Documents” shall mean the Note Purchase Agreement, the Notes, the
Custodial Agreement, the Loan Purchase Agreement, the Assignment and Assumption
Agreement, the Trust Agreement and the Servicing Agreement.

 

c. All references to “New Century Financial Corporation” shall be to New Century
Financial Corporation, a Maryland corporation (f/k/a New Century REIT, Inc.).

 

d. The defined term “Assignment and Assumption Agreement” is hereby added to
read as follows:

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement, dated as of September 30, 2004, among New Century Mortgage
Corporation, New Century TRS Holdings, Inc., New Century Funding I, NC Capital
Corporation, NC Residual II Corporation and New Century Financial Corporation.

 

3. Representations and Warranties. To induce the Agent to enter into this
Amendment, the Note Issuer hereby represents and warrants to the Agent that,
after giving effect to the amendments provided for herein, the representations
and warranties contained in the Note Purchase Agreement and the other Note
Documents will be true and correct in all material respects as if made on and as
of the date on which the REIT Conversion occurs and that no Default or Event of
Default will have occurred and be continuing.

 

4. No Other Amendments. Except and to the extent expressly amended herein, the
Note Purchase Agreement shall remain in full force and effect, without any
waiver, or additional amendment or modification of any other provision thereof.

 

5. Expenses. The Note Issuer hereby agrees to cause the Administrator to pay and
reimburse the Agent for all of the reasonable out-of pocket costs and expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Dewey Ballantine LLP, counsel to the Agent.

 

6. Governing Law. This Amendment, in all respects, shall be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance, without regard to principles
of conflicts of law.

 

7. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

8. Merger and Integration. Upon execution of this Amendment by the parties to
the Agreement, this Amendment shall be incorporated into and merged together
with the Agreement. Except as provided herein, all provisions, terms and
conditions of the

 

2



--------------------------------------------------------------------------------

Agreement shall remain in full force and effect and the Agreement as hereby
amended is further ratified and reconfirmed in all respects.

 

9. Voting Rights. For the convenience of cross-referencing, reference is hereby
made to that certain direction letter of even date herewith (the “Direction
Letter”) wherein New Century Mortgage Corporation, as the Administrator of New
Century Funding I under the Administration Agreement and the Depositor under the
Trust Agreement, (a) directs Wilmington Trust Company to take all such action
with respect to the Trust as is consistent with the terms and conditions of each
of the Agreement and the Trust Agreement and (b) thereby represents and warrants
that (i) it is the holder of the majority of Voting Rights (as defined in the
Trust Agreement) and (ii) the actions to be taken by Wilmington Trust Company
pursuant to the Direction Letter and hereunder are authorized by, and do not
conflict with, the Transaction Documents.

 

10. Liability. It is expressly understood and agreed by the parties that (a)
this Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding the Trust with respect thereto, (c)
nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressly or impliedly contained herein, and the right to claim any and
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust hereunder or under any other related documents. Nothing
expressed or implied in the preceding sentence, however, shall alter the terms
and conditions of Section 5.1 of the Trust Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to the
Note Purchase Agreement to be duly executed and delivered as of the date
specified above.

 

NOTE ISSUER NEW CENTURY FUNDING I By:   WILMINGTON TRUST COMPANY, not in its
individual capacity, but solely as Owner Trustee under the Trust Agreement By:  
/s/ Dorri E. Wolhar    

Name: Dorri E. Wolhar

   

Title:   Financial Services Officer

Address for Notices:

New Century Funding I

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Telecopy No.: 302-636-4140 or 302-636-4141 Telephone No.: 302-651-1000

With a copy to:

New Century Funding I

c/o New Century Mortgage Corporation

18400 Von Karman,

Suite 1000

Irvine, California 92612

Attention: Ralph Flick, Esq.

Telecopier No.: 949-440-7033

Telephone No.: 949-863-7243

 



--------------------------------------------------------------------------------

AGENT UBS REAL ESTATE SECURITIES INC. By:   /s/ Robert Carpenter    

Name: Robert Carpenter

   

Title:   Director

By:   /s/ George A. Mangiaracina    

Name: George A. Mangiaracina

   

Title:   Managing Director

Address for Notices:

1285 Avenue of the Americas

New York, New York 10019

Attention:    Robert Carpenter

 George A. Mangiaracina

Telecopier No: 212-713-9597

Telephone No: 212-713-2000

PURCHASER AND NOTEHOLDER UBS REAL ESTATE SECURITIES INC. By:   /s/ Robert
Carpenter    

Name: Robert Carpenter

   

Title:   Director

By:   /s/ George A. Mangiaracina    

Name: George A. Mangiaracina

   

Title:   Managing Director

Address for Notices:

1285 Avenue of the Americas

New York, New York 10019

Attention:    Robert Carpenter

 George A. Mangiaracina

Telecopier No: 212-713-9597

Telephone No: 212-713-2000

 

[Signature page for Amendment No. 7 to Note Purchase Agreement]

 